Citation Nr: 1221188	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as bronchial asthma with pneumonia or chronic obstructive pulmonary disease, to include as due to asbestos exposure.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as acute gastroenteritis.  


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to May 1977.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2009 by the Department of Veterans Affairs (VA) Manila, the Republic of the Philippines, Regional Office (RO).
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issue of entitlement to service connection for a respiratory disability, claimed as bronchial asthma with pneumonia or chronic obstructive pulmonary disease, to include as due to asbestos exposure, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current thoracolumbar spine disability, claimed as back pain, is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.

2.  The medical evidence of record does not show that the Veteran has a current diagnosis of a gastrointestinal disability, claimed as acute gastroenteritis, for VA purposes.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A gastrointestinal disability, claimed as acute gastroenteritis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated December 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claims on appeal on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining 

evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.

All of the relevant facts have been properly developed, and all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Specifically, private treatment records from St. Dominic's Medical Center as well as De La Salle Medical Center were obtained and associated with the claims file.  The Veteran also identified as pertinent private treatment records from L.S., Jr., M.D. and Dr. E. pertaining to his back disability.  In April 2009, the Veteran was informed that the information provided with regard to the records request for Dr. S. was inadequate because the Veteran failed to identify the dates that the claimed treatment was provided.  He was asked to specify at least the month and year of the claimed treatment, but did not do so.  Similarly, the Veteran failed to provide any contact information for Dr. E. to afford VA a meaningful opportunity to locate and/or request these records.  

The duty to obtain a medical examination is not triggered in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's service treatment records are negative for a diagnosis of or treatment for a thoracolumbar spine disability and there is no evidence of arthritis within one year after discharge from service.  Although evidence of a back disability was noted during the appeal period, none of the competent evidence of record suggests that this disability had a relationship to the Veteran's period of active military service or to any incidents therein.  In fact, the Veteran testified during his hearing before the Board in May 2012 that he was uncertain as to any such relationship and identified 1991 as the date of onset of his back problems.  Likewise, although evidence of acute gastroenteritis was noted in service, the Veteran's separation examination report was negative for a gastrointestinal disability and there was no evidence of such within one year after discharge from service or at any time during the appeal period.  Further, none of the medical evidence of record shows a currently diagnosed gastrointestinal disability that has a 

relationship to the Veteran's period of active military service or to any incidents therein.  Thus, there is no requirement to obtain a VA medical examination with regard to these issues.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Establishing Service Connection

The Veteran contends that he is entitled to service connection for a thoracolumbar spine disability, claimed as back pain, and a gastrointestinal disability, claimed as acute gastroenteritis.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for certain disabilities, including arthritis and peptic ulcers, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Factual Background and Analysis

Service treatment records associated with the claims file reflect that the Veteran was afforded a clinical evaluation and physical examination in January 1957 prior to entering service.  The clinical evaluation was normal and no gastrointestinal or back problems were found.  A subsequent clinical evaluation and physical examination conducted in January 1963 was likewise negative for any gastrointestinal or back problems.  The Veteran presented to sick call in August 1963 with subjective complaints of abdominal pain, loose bowels, and fever.  The initial diagnosis was acute gastroenteritis.  This diagnosis was revised four days after admission to a Naval hospital to reflect acute appendicitis.  The Veteran underwent an appendectomy that same month.  He tolerated this surgical procedure well and no complications were noted.  

A clinical evaluation and physical examination performed in December 1968, December 1972, and March 1973 was negative for any gastrointestinal or back problems.  In May 1976, the Veteran was treated for gastroenteritis.  A notation on the treatment record indicated that the Veteran's condition began the prior evening and was manifested by upset stomach and diarrhea.  A clinical evaluation and physical examination performed in March and April 1977 prior to separation from service was negative for any gastrointestinal or back problems.  In fact, the Veteran specifically stated that he "felt good," or that overall, he was in "good health."  

There was also no evidence of arthritis or peptic ulcer within one year after separation from service.

The first pertinent post-service evidence of record is dated May 2008, several decades after discharge from service.  Private treatment records from O.T., M.D. reflect the Veteran's subjective complaints of difficulty breathing for a period of four days.  The Veteran's past medical history was significant for a "slipped disc -1996."  The Veteran was subsequently hospitalized and underwent a chest x-ray.  The results were interpreted to show thoracic vertebra dextroscoliosis and right-sided basal pneumonitis.  A computed tomography scan showed evidence of degenerative changes in the thoracolumbar spine, as well as multi-level disc herniations with narrowing of bilateral neural foramins.  The final diagnosis was community-acquired pneumonia; basal pneumonia, right.       
  
That same month, the Veteran underwent a dual energy x-ray absorptiometry (DEXA) scan.  The results of the DEXA scan were interpreted to show normal bone mineral density, including in the Veteran's spine.  However, an April 2009 private x-ray report showed severe osteodegenerative changes in the lumbar spine, and a January 2010 VA x-ray report reported intervertebral osteochondrosis, retrolisthesis at L3-L5, and spondylosis deformans.  

In February 2010, the Veteran submitted a statement to VA in which he expressed the opinion that all of the claimed medical conditions for which he sought VA compensation started in service.  In October 2010, the Veteran presented to a VA medical facility for a regular checkup.  Degenerative joint disease of the lower back, status-post surgery for slipped disc, was diagnosed.  

The Veteran testified before the Board at a May 2012 video-conference hearing.  With regard to his back, the Veteran stated that he had surgery for a slipped disc in 1996.  He expressed uncertainty as to whether this condition was related to service, and identified 1991 as the year of onset of his back problems.  The Veteran also testified that he was treated in service for stomach problems and that he 

occasionally had stomach problems approximately once per week since discharge from service.  

A.  Back Disability

The preponderance of the evidence is against a finding of service connection for a back disability.  The Veteran's service treatment records are negative for a diagnosis of or treatment for a back disability.  There is no evidence of arthritis within one year after discharge from service.  Instead, the first pertinent post-service evidence of a back disability is dated May 2008, several decades after discharge from service and following at least one surgical procedure for a slipped disc in 1996.  The lapse of several decades between discharge from active service and onset of the Veteran's back disability is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, although there is evidence of a currently diagnosed back disability, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  Significantly, the Veteran also testified as to uncertainty regarding the etiology of his back disability and its relationship to service.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed back disability originated in service or was the result of an injury or disease that was incurred in service.

The Veteran is capable of observing symptoms related to his back disability, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical 

causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The cause of back disorders cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  A back disorder, to include degenerative joint disease, is not a simple disorder that the Veteran is competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish the cause of his current back disorder.

Additionally, the Veteran's service treatment records are negative of a back disability at the time of separation from service.  The Board finds the Veteran's service treatment records are highly probative evidence since these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination.  The Veteran raised no complaints about a back disability upon separation from service or within the one year presumptive period following separation from service.  Instead, private medical evidence of record reflected that degenerative changes in the back were diagnosed several decades after service and following at least one surgical procedure for a slipped disc in 1996.

The Veteran's service treatment records are negative for a back disability.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition is noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In this case, complaints or findings of a back disability were not noted in the Veteran's service treatment records or during the one-year presumptive period following discharge from service.  Thus, statements as to the continuity of symptoms related to a low back disability after service cannot serve to establish service connection.  To the extent that the Veteran's statements could be interpreted to constitute a report of back pain since discharge from service, pain is not a 

disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In this case, there is competent medical evidence showing a currently diagnosed back disability manifested by degenerative changes and multi-level herniated discs, but the preponderance of the competent and probative evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service following at least one surgical procedure for a slipped disc in 1996, and the Veteran's period of active service.  Accordingly, service connection for a back disability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to service connection for a back disability, the doctrine is not applicable in this case.

B.  Acute Gastroenteritis

The Veteran's service treatment records reflect treatment for gastroenteritis on more than one occasion, but the Veteran's separation examination was negative for any gastrointestinal problems and there was also no evidence of peptic ulcers one year after discharge from service.  Post-service VA and private medical records generated during the appeal period found no evidence of a gastrointestinal disability, to include acute gastroenteritis, or a related chronic gastrointestinal disability. 

The Veteran has expressed the opinion that his gastrointestinal disability, claimed as acute gastroenteritis, is related to his active military service.  Davidson, 581 F.3d. at 1315.  However, while the Veteran reported that he had symptoms indicative of this disability, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent medical opinion that he currently has a gastrointestinal disability.  Jandreau v. Nicholson, 492 F.3d 1372, 

1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A gastrointestinal disability, to include acute gastroenteritis, is a complex disorder and therefore, is not a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Consequently, his lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Veteran's treatment for acute gastroenteritis was "noted" in service, but as discussed above, at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of a gastrointestinal disability, to include acute gastroenteritis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection for a gastrointestinal disability, claimed as acute gastroenteritis, is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disability, claimed as acute gastroenteritis, this doctrine is not applicable in this case.


ORDER

Service connection for a back disability is denied.

Service connection for a gastrointestinal disability, claimed as acute gastroenteritis, is denied.

REMAND

The Veteran also asserts entitlement to service connection for a respiratory disability, claimed as bronchial asthma with pneumonia or chronic obstructive pulmonary disease, to include as due to asbestos exposure.  In this regard, the Veteran's service personnel records reflect that he worked as a cook aboard several Naval vessels during his period of active service.  

The Veteran's service treatment records were negative for a diagnosis of or treatment for a respiratory disability and there was no evidence of such within one year after discharge from service.  The first pertinent post-service evidence of record is dated December 2007, several decades after discharge from service.  Private treatment records from Dr. T. described the Veteran as a known asthmatic who used inhalers to manage his symptoms.  Bronchial asthma was diagnosed at that time.  Additional records associated with the claims file for the period January 2008 to January 2009 showed continued treatment for bronchial asthma.  

Of note, the Veteran presented to Dr. T. in May 2008 with subjective complaints of difficulty breathing for a period of four days.  It was noted that the Veteran was a 55 pack year smoker who quit in 1995.  The initial diagnosis was atypical pneumonia versus chronic obstructive pulmonary disease (COPD).  The Veteran was subsequently hospitalized and underwent a chest x-ray.  The results were interpreted to show right-sided basal pneumonitis.  The final diagnosis was community-acquired pneumonia (basal pneumonia, right).  In October 2010, the Veteran presented to a VA medical facility for a regular checkup.  It was noted that the Veteran was a former smoker and that he used a nebulizer.  The results of a chest x-ray were found to show thickened interstitial lung markings in the right basal lung and lingula.  The impression was "[c]onsider pneumonitis and/or bronchial changes, right basal lung and lingula."  The final diagnosis was COPD/previous smoker.  COPD exacerbation and a questionable history of asthma were diagnosed in December 2010 after the Veteran reported a three-day history of productive cough with sticky phlegm.  

The Veteran testified before the Board at a May 2012 video-conference hearing.  Specifically, the Veteran stated that he had lung problems since 1976.  Asthma and COPD was later diagnosed, according to the Veteran.  He testified that he experienced difficulty breathing in service approximately twice weekly, but did not go to sick call.  The Veteran further alleged that he sought private treatment shortly after discharge from service during the period 1977 to 1985.  According to the Veteran, these records were associated with the claims file.  However, the Board's review of the claims file reflects no such records.  On remand, therefore, the Veteran must be contacted and asked to identify with specificity the outstanding pertinent records covering this period of time.  

VA has drafted specific guidelines for developing claims based on alleged in-service asbestos exposure.  See generally, VA  Adjudication Procedures Manual, M21-MR.  With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post-service asbestos exposure.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.
 
The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  It is unclear from the record the extent to which the RO complied with the procedures set forth in the M21-MR, particularly where, as here, there appears to be no discussion regarding the Veteran's pre-service or post-service asbestos exposure, or the significance, if any, of the Veteran's longstanding 

smoking history.  On remand, the RO must ensure that proper development of this claim is performed and afford the Veteran a VA examination to determine the etiology of his currently diagnosed respiratory disabilities and their relationship to service.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal, to include any and all private treatment records pertaining to a respiratory disability dated 1977 to 1985.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from December 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must ensure that the proper development of the Veteran's service connection claim for a respiratory disability, claimed as bronchial asthma with pneumonia or chronic obstructive pulmonary disease, to include as due to asbestos exposure, is performed.  VA has set forth specific guidelines in the adjudication of asbestos-related claims.  See generally, VA  Adjudication Procedures Manual, M21-MR.  Of particular importance, the RO must consider the extent to which the Veteran was exposed to asbestos in service, if at all; the Veteran's pre-service or post-service asbestos exposure, if any; and the significance, if any, of the Veteran's longstanding smoking history.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether any diagnosed respiratory disability found is related to his military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed respiratory disability is related to his period of active service or any incident therein.  The examiner is also asked to comment on the 

significance, if any, of the Veteran's longstanding smoking history, as well as the October 2010 VA treatment record which noted the presence of thickened interstitial lung markings in the right basal lung and lingula.  If the manifestations of each separate disability cannot be distinguished, the examiner must so state.  Please note: the examiner must provide an etiological opinion with respect to each diagnosed respiratory disability, to include bronchial asthma and COPD.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).
 
No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
   

______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


